PER CURIAM:
Claimant F. William Brogan, Jr., an attorney at law from Weirton, West Virginia, served as Mental Hygiene Commissioner by appointment of the Circuit Court of Hancock County pursuant to the provisions of West Virginia Code, Chapter 27, Article 5. This statute provides for the payment of mental hygiene commissioner fees out of the “mental hygiene fund” by the State Auditor. West Virginia Code §27-5-4(i). Claimant’s fees, in the total amount of $3,957.50, were denied by the respondent because the fund was exhausted.
The factual situation in this claim is identical to that in Richard K. Swartling, et al. v. Office of the State Auditor, issued on November 5, 1979. Accordingly, an award in the amount of $3,957.50 is made to the claimant.
Award of $3,957.50.